Citation Nr: 1242923	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO. 09-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from February 1984 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has rephrased the Veteran's claims of service connection for PTSD and bipolar disorder as a single claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system revealed additional VA medical records through February 2012 that were not associated with his paper claims file. However, the RO stated in its March 2012 Supplemental Statement of the Case (SSOC) that these records were reviewed. Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

The Veteran testified at a hearing in September 2012 before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Several attempts were made to secure service treatment records (STRs) from the Veteran's first period of service from June 1980 to June 1983. In September 2009 the RO found that these records were not available and that further attempts to obtain them would be futile. 

When a veteran's service treatment records are not available, VA's duty to assist, and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened. See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 480, 483 (1992). However, while the duty to assist is neither optional nor discretionary, the duty is not always a one-way street; nor is it a "blind alley."  Olson, 3 Vet. App. at 483; see also Littke, 1 Vet. App. at 92. "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted). For the reasons discussed below, a remand is warranted to ensure proper development of the Veteran's claims. 

Low Back Disability

At his September 2012 hearing, the Veteran testified that he hurt his back while unloading a container filled with 80 pound bags of mail. He stated that he slipped and fell, hitting his back on a wall. He testified that he went to sick call after the injury and was excused to his quarters for 48 hours. The Veteran stated that his back never felt the same after the injury. He reported that the incident occurred in the middle of his overseas tour. 

The Veteran's STRs for that period are not available. The Veteran submitted a copy of an STR from August 1982 showing that he was sent to his quarters for 48 hours for a back injury. 

The record shows that the Veteran sustained a post service back injury during a motor vehicle accident in September 1997, when his vehicle was rear ended by another vehicle. On the day of the accident, he reported low back pain that seemed to radiate down his left lower extremity. He was diagnosed with acute myofascial paralumbar pain and strain. At a follow up appointment later in September 1997, the Veteran reported low back pain. The physician noted a history of a motor vehicle accident and diagnosed the Veteran with mild L4-L5 and L5-S1 disc bulges. In March 1998, a private treatment record noted that the Veteran had back pain that he thought was caused by his September 1997 motor vehicle accident. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The record shows that the Veteran has a low back disability and that he injured his back in service. However, the record is not sufficient for the Board to adjudicate his claim - i.e., whether the Veteran's disorder originated as a result of the in-service incident or post-service, 1997 accident. Given the absence of his STRs from the period of service when he injured his back and the evidence of a post-service back injury, the Board lacks the medical expertise necessary to determine whether the Veteran's current back disability is related to his service in the military. A VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not use its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Acquired Psychiatric Disorder

The Veteran asserts that his PTSD was caused by two sets of stressors. First, he asserts that he was sexually assaulted by another soldier during training at Fort Benning. The RO has properly developed the record for this stressor. Second, he asserts that while serving in Germany, he witnessed some of the bombings perpetrated by the Revolutionary Cells in June 1982. He stated that one exploded at the Rhine Main Air Force Base motor pool while he was delivering mail. 

In claims for PTSD based on non-combat stressors, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994). Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In order to verify a stressor for PTSD, the RO generally contacts the U.S. Army Joint Services Records Research Center (JSRRC) (formerly known as the U.S. Armed Services Center for Unit Records Research, or CURR). The JSRRC requires that Veteran provide the RO, at a minimum, the dates of his stressors (within two months), the specific unit he was assigned to at the time of each stressor, the specific location of each stressor. As the Veteran provided this information at his hearing, the RO should contact the JSRRC and provide them with his service dates, unit identification, and the approximate dates and locations of the alleged stressor incidents noted above, in order to corroborate them. The Veteran has provided a specific month and year that his non personal assault stressors occurred: June 1982. On remand, the RO must provide information regarding this stressor to JSRRC.

Further, a psychiatric examination is warranted in this case. The Veteran has been diagnosed with multiple psychiatric disorders, including PTSD and bipolar disorder. He has submitted lay statements in support of his claims. His mother stated that the Veteran acted differently after he separated from service. She stated that he was angry and had emotional problems. His friend, M. M. stated that he had known the Veteran since age 6. He stated that after the Veteran returned from the military, M. M. was afraid of him because he was very angry. M. G., a friend who has known the Veteran since 1976 stated that he changed after leaving the military in that he became unpredictable and easily angered. The Veteran's friends and family are competent to discuss his observable behavior. Layno v. Brown, 6 Vet. App. 465 (1994). Further, their consistent statements are considered credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, the Board lacks the medical expertise to determine whether the Veteran's psychiatric disorder began or was aggravated during service. AVA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

TDIU

As the matters of entitlement to service connection for a low back disability and an acquired psychiatric disorder will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a low back disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) An August 1982 sick call slip showing that the Veteran was sent to his quarters for 48 hours for a back injury.

2) September 1997 treatment records for a motor vehicle accident where the Veteran sustained a back injury.

3) A March 1998 treatment record where the Veteran reported that he had back pain since the September 1997 motor vehicle accident.

4) The transcript of his September 2012 hearing where he testified that he injured his back unloading 80 pound backs of mail.

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran's low back disorder began during active service, is related to any incident of service, or if arthritis is diagnosed, whether it began within one year after discharge from active service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3. The RO should review the file and prepare a summary of the Veteran's non-combat stressors. This summary should be forwarded to the JSRRC with a request for any information, to include unit records, which would assist in verifying the alleged in-service stressors. If no records are available, a negative reply to that effect is required. The stressors are as follows: 
Bullets

* In June 1982, while delivering mail, the Veteran witnessed a Revolutionary Cells car bombing of the Rhine Main Air Force base. 

* In June 1982, the Veteran witnessed a Revolutionary Cells car bombing in Frankfurt and/or Heidelberg. 

* Request that the U.S. Army and Joint Services Records Research Center (JSRRC), using the additional information provided by the Veteran, further research the reported stressor.

4. Schedule the Veteran for a psychiatric examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a psychiatric disorder that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The August 2009 statement from Captain H. F. regarding the Veteran's personal assault.

2) The November 2011 lay statements from B. C., the Veteran's son, the Veteran's mother, M. M., and M. G. 

3) The August 2012 medical opinion from Dr. R. L., a VA psychiatrist.

4) The transcript from the Veteran's September 2012 hearing. 

5) Any information provided by JSRRC regarding the Veteran's stressors. 

6) Social Security Administration records reflecting that the Veteran had problems with anger since leaving the military. 

* The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service. This must include specific findings as to whether the Veteran has current PTSD and bipolar disorder. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


